DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if
the claims are drawn only to one of the following combinations of categories:
	(1) 	A product and a process specially adapted for the manufacture of said product; or
	(2)    A product and process of use of said product; or

	(4)    	A process and an apparatus or means specifically designed for carrying out the said process; or
	(5)    	A product, a process specially adapted for the manufacture to the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCI Rule 13.1.
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
				Group I   Claims 16-20; drawn to a scroll compressor having a first bearing, a second bearing, and a third bearing; a distance between the second bearing center and the motor center is longer than a distance between the second bearing center and the third bearing center.  
				
				Group II   Claims 21-27; drawn to a scroll compressor having a first bearing, a second bearing, and a third bearing; a distance between the second bearing center and the third bearing center is shorter than a distance between the second bearing center and the first bearing center.  

				Group III   Claim 28; drawn to a scroll compressor having only a second bearing that is adjacent as close as possible to the compression chamber with a range in which it does not interfere with the eccentric bush.

				Group IV   Claims 29 and 30; drawn to a scroll compressor having a first partition wall formed with a support groove into which a first bearing is inserted and a second partition wall formed with a support groove into which a second 


Group I and Group II and Group III and Group IV of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
			Group I requires a scroll compressor having a first bearing, a second bearing, and a third bearing, a distance between the second bearing center and the motor center is longer than a distance between the second bearing center and the third bearing center which is not required in the scroll compresser(s) of Groups II, III, and IV.  
			
			Group II requires a scroll compressor having a first bearing, a second bearing, and a third bearing, a distance between the second bearing center and the third bearing center is shorter than a distance between the second bearing center and the first bearing center which is not required in the scroll compressor(s) of Groups I, III, and IV.  

			Group III requires a scroll compressor having only a second bearing that is adjacent as close as possible to the compression chamber with a range in which it does not interfere with the eccentric bush that is not required in the scroll compressor(s) of Groups I, II, and IV.  

			Group IV requires a scroll compressor having a first partition wall formed with a support groove into which a first bearing is inserted and a second partition wall formed with a support groove into which a second bearing is inserted, the second support groove is recessed from a surface of the second partition wall facing the compression chamber that is not required in the scroll compressor(s) of Groups I, II, and III.  


	In accordance with the guidance set forth in MPEP section 1850, however, it has been determined a posteriori, that the common technical feature of the “second bearing” and the associated features described above for Claim 28 of Group III does not make a 
	WON discloses:
		A scroll compressor (scroll compressor 100, title, Abstract and ¶ 0043, line 1, Figs. 2-6) comprising: 
			a casing (housing 200, ¶ 0043, line 3, Fig. 2); 
			a motor (drive motor 400, ¶ 0043, line 5) to generate a driving force in the casing;
			a rotary shaft (rotary shaft 421, ¶ 0043, line 7) rotated by the motor; 
			an orbiting scroll (orbiting scroll 500, ¶ 0043, line 6) orbiting around the rotary shaft; 
			a fixed scroll (fixed scroll 300, ¶ 0043, line 4) defining a compression chamber (compression chamber(s) 600, ¶ 0053, lines 6 and 7) together with the orbiting scroll; and 
			a second bearing (second bearing 215, ¶ 0052, line 6) rotatably supporting the rotary shaft between the motor (400) and the compression chamber (600, Fig. 1), wherein: 
			the rotary shaft (421) comprises an eccentric bush (eccentric bush 423, ¶ 0061, line 2) rotating (423 has a rotation space, ¶ 0061, lines 1-4) at an overlapped position with the second bearing (215) in an axial direction of the rotary shaft (421, Fig. 2); and 
			the second bearing (215) is adjacent as close as possible to the compression chamber within a range in which it does not interfere with the eccentric bush (423).
	
	Thus, because WON discloses the common technical feature (i.e., second bearing and the associated limitations) there cannot also be an inventive special technical feature common to Claim 28 of Group III
Applicant Is advised that the reply to this requirement to be complete must include (I) an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse, if the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
	Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion
A telephone call was not made to request an oral election to the above restriction requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Monday July 12, 2021

/Mary Davis/Primary Examiner, Art Unit 3746